Citation Nr: 9916002	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  93-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating greater than 20 percent for residuals 
of a right foot injury.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
January 1988.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1992, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted the veteran's claim of 
entitlement to service connection for a right foot injury 
assigning a noncompensable rating thereto, effective June 4, 
1992, the date of her claim.  The veteran subsequently 
perfected an appeal of that decision objecting to the 
assigned rating.

In a January 1996 decision the RO granted the veteran an 
increase in the evaluation of her service-connected right 
foot injury to 10 percent, effective the date of her claim.  
In May 1998, the RO again granted the veteran an increase in 
the rating of her right foot injury, assigning a 20 percent 
rating thereto, effective June 4, 1992.  Because this does 
not constitute a total grant of the benefits available under 
the regulations, the appeal is still pending and properly 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a July 1996 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's right foot injury is manifested by pain on 
the top of the foot and at the base of the metatarsals when 
she steps or applies pressure to the forefoot requiring an 
adjustment to the way she walks on her foot forcing her to 
walk on the outside of her foot, producing some functional 
ankylosis since she resists dorsiflexion due to pain, and 
mild degenerative changes.


CONCLUSION OF LAW

The criteria for a schedular evaluation of 30 percent for a 
service-connected right foot injury are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of her service-connected right foot injury 
constitute a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the VA has met its statutory obligation to assist her in 
the development of her claim. 38 U.S.C.A. § 5107(a) (West 
1991).

The RO originally granted the veteran's claim of entitlement 
to service connection for her right foot injury in an August 
1992 decision, assigning a noncompensable rating thereto, 
effective June 4, 1992, the date her claim was received.  In 
a January 1996 decision the RO increased the assigned rating 
for her service-connected right foot injury to 10 percent, 
effective the date of her original claim.  In a May 1998 
decision the RO again awarded the veteran an increase in the 
evaluation of her service-connected residuals of a right foot 
injury, assigning a 20 percent rating, effective back to June 
4, 1992.  

Governing VA regulations set forth at 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals of Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1998).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1998) (Schedule), the veteran's disability should be 
evaluated under the Diagnostic Codes governing the foot and 
ankle.  Of these Diagnostic Codes, most do not provide for a 
rating greater than 10 percent and are therefore not 
applicable, i.e. Diagnostic Codes 5271, 5272, 5273, 5274, 
5277, 5279, 5280, and 5281.  Diagnostic Codes 5276 and 5278 
govern flatfoot and claw foot, respectively, and the veteran 
has not been diagnosed with these disorders, therefore these 
code provisions are inapplicable.  

Under Diagnostic Code 5283, a severe malunion or nonunion of 
the tarsal or metatarsal bone warrants a 30 percent rating.  
Diagnostic Code 5284 requires a severe foot injury for a 30 
percent and a 40 percent with actual loss of use of the foot.  
With regard to the ankle, the RO applied Diagnostic Code 
5270, which assigns a 30 percent rating for ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees or 
in dorsiflexion between zero degrees and 10 degrees.  A 40 
percent rating is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
of more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.

The first post-service medical evidence of record consists of 
an August 1995 VA examination report which notes that she has 
pain on the top of her foot when she steps on her forefoot 
and on her toes.  She had normal plantar flexion and 
dorsiflexion of 7-8 degrees with no gross abnormality but 
definite pain upon having the foot pulled down to full 
flexion.  X-rays showed degenerative changes to the first 
metatarsal phalangeal joint as well as calcaneal spurring.  
In June 1996, a foot examination noted snapping pain on top 
of the foot while walking.  Pressure on the first metatarsal 
caused pain to radiate up the dorsal aspect of the foot with 
the first metatarsal cuneiform joint being the most tender.  
There was pain with resistance to plantar flexion of the 
foot, and discomfort on palpation of the first metatarsal 
cuneiform joint.  No erythema or edema was noted.  X-rays 
appeared to show a small horizontal stress fracture of the 
first metatarsal plantarily.

An October 1996 VA examination report again noted that the 
veteran has pain on putting pressure on the forefoot.  The 
examiner notes that avoiding this action over the years has 
required the veteran to adapt her walk so that she walks on 
the outside of her foot at all times.  Recent attempts to 
improve the situation with Ace bandages and a surgical shoe 
were wholly unsuccessful.  There was no swelling, no acute 
arthritic component, no gross abnormalities, and sensation 
was normal on the top and bottom of the foot.  Sensory 
deficiencies on the side of the foot were attributed to the 
veteran's low back disability.  Circulation was intact.  Pain 
was elicited by pushing on the bottom of the foot and upon 
forced plantar or dorsiflexion.  Plantar flexion was normal, 
dorsiflexion was 5-6 degrees on the right and 8-10 degrees on 
the left.  There was some loss of internal rotation of the 
right ankle as compared to the left.  The examiner's 
impression was chronic pain in the right foot secondary to an 
old injury.  Significantly, the examiner further noted that 
the pain effectively produced some ankylosis functionally in 
the right foot and ankle since the veteran resists 
dorsiflexion functionally due to the pain it produces.

Based on the above medical evidence, the Board finds that the 
veteran's service-connected residuals of a right foot injury 
more nearly approximate a severe foot injury (30 percent) 
than a moderately severe foot injury (20 percent) under 
Diagnostic Code 5284.  Functionally, the veteran's right foot 
has been acknowledged to be somewhat ankylosed in 
dorsiflexion, and her chronic pain has forced her to adapt 
her walk to avoid putting pressure on the forefront of her 
foot.  This adaptation has been going on since the onset of 
the injury.  Consequently, a 30 percent evaluation is 
appropriate for the veteran's service-connected residuals of 
a right foot injury, and her claim is granted.

Because there is no actual ankylosis in dorsiflexion or 
plantar flexion or any indication that the functional 
ankylosis affects the veteran's plantar flexion at all, as it 
was reported to be normal at the most recent examination, or 
any indication of functional ankylosis in dorsiflexion at 
more than 10 degrees, the Board finds that a 40 percent 
rating under Diagnostic Code 5270 is not warranted.  Also, 
the veteran is able to walk, albeit with an adjusted gait, 
without a cane, other orthopedic device or a wheelchair.  
Accordingly she does not have loss of use of her right foot 
warranting a 40 percent rating under Diagnostic Code 5284.  

Additionally, the Board notes that the veteran's x-ray 
reports indicated some mild degenerative changes in her 
service-connected right foot injury.  Given this clinical 
finding, the Board will address whether the veteran is 
entitled to a separate rating for her traumatic arthritis of 
the right foot.  Under the regulations, traumatic arthritis 
is evaluated under Diagnostic Code 5010, which requires 
consideration of the criteria for degenerative arthritis as 
laid out in Diagnostic Code 5003.  Under the provisions of 
Diagnostic Code 5003, evaluation of degenerative arthritis is 
made on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, Diagnostic Code 5003, also provides that 
if the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is applicable for "each such 
major joint of group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003."  Additionally, Diagnostic Code 5003 states that in 
the absence of limitation of motion, with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating can be assigned and a 20 
percent rating can be assigned for such evidence with 
occasional incapacitating exacerbations.  Because, the 
veteran's limitation of motion and pain on motion of her 
right foot and ankle joints have already been considered in 
her evaluation under Diagnostic Code 5284, the assignment of 
a separate evaluation under Diagnostic Codes 5003, 5010, 
would result in the evaluation of the same 
disability/symptoms under various diagnoses and thus is 
prohibited by 38 C.F.R. § 4.14 (1998).  Consequently, the 
Board finds that additional compensation pursuant to 
Diagnostic Codes 5010-5003, is not warranted.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

According to a recent decision of the Court, because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with her original claim, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999)  In 
this case, the RO has not assigned separate staged ratings 
for her service-connected right foot injury.  However, she 
was not prejudiced by the RO's referring to her claim as an 
"increased rating" although the appeal has been developed 
from her original claim.  In this regard, in both the 
original rating decision in August 1992 and the subsequent 
statements of the case, the RO addressed all of the evidence 
of record.  Thus, she was not harmed by the absence of a 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119.  


ORDER

Entitlement to a 30 percent rating for a service-connected 
right foot injury is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 

